UNITED STATES OMB APPROVAL SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 OMB Number:3235-0101 Expires:December 31, 2009 Estimated average burden hours per response2.00 FORM 144 SEC USE ONLY NOTICE OF PROPOSED SALE OF SECURITIES PURSUANT TO RULE DOCUMENT SEQUENCE NO. CUSIP NUMBER WORK LOCATION ATTENTION: Transmit for filing 3 copies of this form concurrently with either placing an order with a broker to execute sale or executing a sale directly with a market maker. 1 (a) NAME OF ISSUER (Please type or print) WORTHINGTON INDUSTRIES, INC. (b) IRS IDENT. NO. 31-1189815 (c) S.E.C. FILE NO. 1-8399 1 (d) ADDRESS OF ISSUERSTREETCITY STATEZIP CODE (e) TELEPHONE NO. 200 OLD WILSON BRIDGE ROADCOLUMBUS OH43085 AREA CODE 614 NUMBER 840-3210 2 (a) NAME OF PERSON FOR WHOSE ACCOUNT THE SECURITIES ARE TO BE SOLD THE ESTATE OF JOHN H. McCONNELL (b) RELATIONSHIP TO ISSUER AFFILIATE (c) ADDRESS STREETCITYSTATEZIP CODE 200 OLD WILSON BRIDGE RD., COLUMBUS, OH INSTRUCTION:The person filing this notice should contact the issuer to obtain the I.R.S.
